Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the restriction requirement in the reply filed on 6/3/2022 is acknowledged.  The traversal is on the ground(s) that there is not serious search burden  This is not found persuasive because although applicant highlights common features of the distinct groups as was established in the requirement those features are not a special technical feature that amount to a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/3/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “retrieval member” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the means or generic placeholder is not preceded by a structural modifier.
“retrieval member” and “retrieval member portion” of claim 7 includes the generic/nonce term “member” and “portion” coupled with the function of “configured to be grasped to access the barrier-like receptacle”. A return to the specification provides no structure discussed. [0099] asserts that the feature is critical and may be grasped either manually or with tool 50, but provides no structure. Therefor the scope of the limitation in the claim is unknowable.

	
Claim Objections
Claim 1 is objected to because of the following informalities:  at the fifth to last line of claim 1 is recited a double comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 7, as noted above in section 112f there is no disclosed structure in reference to the retrieval member or retrieval member portion. Therefor applicant has not demonstrated possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a second portion” however claim 1 introduces the same and therefor the antecedent basis is unclear. The limitation will be read as –the second portion—for the purpose of examination.
Regarding claim 7, as noted above in section 112f there is no disclosed structure in reference to the retrieval member or retrieval member portion. Because it is unknown what structure substantiates the nonce term + function limitation the scope of the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al (US 2018/0010839).
Regarding claim 1, Zhou discloses an apparatus with a single restrictive access opening (7) for loading, positioning, removing or accessing one or more items that can be stored, preserved or transported in a presence of dry ice, comprising:
a tapered container (2) with an interior volume defined by an interior body section and an interior neck section (figure 1a shows a large body section and a narrow neck section), the interior body section comprising at least a first region (11), wherein the first region is a dry ice chamber (“snow chamber 11” [0042], [0029]-[0031] “CO2 snow block” or “dry ice”), said dry ice chamber (11) adapted to receive substantially all of the dry ice that is selectively directed into the interior volume of the tapered container (2) through the single restrictive access opening (7) located at the interior neck section (it is noted that “adapted to receive” amounts to functional language and that the “MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART” MPEP 2114);
the interior volume of the tapered container (2) further including a second region (within 3) that is non-overlapping (non-overlapping in this context is taken to mean that the regions are not shared) with the first region of the tapered container, wherein the second region is an internal product storage volume ([0073] element 3 may container a product holder) contained within a barrier-like structure (3), the internal product storage volume characterized by a substantial absence of the dry ice ([0044]-[0046] the meshed conduit 3 allows C02 to pack against the external side; [0073] discloses 3 prevents collapse of CO2 into sample region), the internal product storage volume configured to be assessed through the single restrictive access opening (7; [0073]) to remove or load the one or more items;
the barrier-like structure (3) having a first portion (towards end 17) and a second portion (towards end 18) with the internal product storage volume extending between the first portion and the second portion ([0073] “product holder can be inserted into the meshed container 3”), said first portion of the barrier-like structure oriented within or towards the single restrictive access opening located at the interior neck section (end 17 is located at or towards 7), said barrier-like structure having an opening into the internal product storage volume along the first portion (as per [0073] where 3 is loaded with product while in the container 2 it is understood that 3 has an opening along the first portion), wherein the barrier-like structure partitions the interior storage volume of the tapered container into the first region (11) and the second region (within 3), the barrier-like structure situated in the interior neck section and the interior body section.
Regarding claim 2, Zhou discloses the internal product storage volume is arranged to be separate and distinct from the dry ice chamber (internal product storage is within a product holder within 3; dry ice chamber 11 is external to 3) such that removal or loading of the one or more items within the barrier-like structure occurs without substantial disruption of the dry ice chamber (the dry ice chamber is a solid block of dry ice external to 3, the removal and loading of product occurs within 3 therefor there is not “substantial disruption”), and further wherein the barrier-like structure is configured to prevent migration of dry ice from the dry ice chamber (11) into the interior product storage volume (“product holder” within 3) during storage, preservation or transport of the one or more items in the tapered container (2).
Regarding claim 3, Zhou discloses the dry ice chamber is characterized by an absence of foam-filled material or absorbent ([0046]).
Regarding claim 6, Zhou discloses the second portion of the barrier-like structure (towards end 18) extends towards a floor of the internal volume of the tapered container (2) within the interior body section and further the barrier-like structure is permanently affixed to the tapered container ([0073] “the mesh conduit 3 can remain permanently affixed within the container 2”).
Regarding claim 7, Zhou discloses the barrier-like structure (3) is characterized as a barrier-like receptacle, said barrier-like receptacle having an access opening for accessing an interior region to receive the one or more items ([0073] the structure 3 receives a product holder and therefor has an access opening), said barrier-like receptacle comprising a retrieval member (sleeve 9) attached thereto, said retrieval member comprising an exposed retrieval member portion that extends out from or within the interior volume of the tapered container (shown in figure 1a), said exposed retrieval member portion configured to be grasped to access the barrier-like receptacle (member portions of 9 are capable of being grasped).
Regarding claim 8, Zhou discloses the barrier-like structure comprises a cap (9), said cap configured to engage with and disengage from the interior neck section of the tapered container (shown in figure 1a). Alternatively Zhou provides a cap (600) in figure 6.
Regarding claim 9, Zhou discloses the first portion or the second portion of the barrier-like structure is integrally or operably connected to the interior neck section or the interior body section of the tapered container (figure 1a shows the first portion 17 connected to the interior neck section; figure 6 shows the second portion connect to the interior body section).
Required claim 10, Zhou discloses a predetermined amount of the dry ice occupying the dry ice chamber ([0052]) and surrounding the barrier-like structure (3), wherein the predetermined amount of the dry ice extends from a floor of the interior volume of the tapered container within the interior body section to a level in the dry ice chamber that is below the single restrictive access opening (7) of the tapered container (2; [0067]-[0069]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2018/0010839) in view of Gilbert (US 4,951,482).
Regarding claim 4, Zhou discloses the barrier-like structure (3), but lacks a flexible bag. Zhou further provides for providing a product holder within 3, where the product holder and mesh conduit 3 combine to prevent CO2 snow from collapsing the sample region ([0073]), thus the sample holder and 3 combine to form the barrier-like structure. Gilbert discloses a flexible bag (12) for holding a sample. It would have been obvious to have provided Zhou with a flexible bag, in addition to 3, for the purpose of maintaining a sample in a sterile condition as taught by Gilbert.
Regarding claim 11, Zhou and Gilbert discloses said flexible bag having a flexible access opening for accessing an interior region of the flexible bag (figure 2 of Gilbert shows the top of bag 12 as being open) to receive the one or more items, a first portion of the flexible bag secured to the tapered container (with retaining ring 15), and a second portion of the flexible bag extending at least partially through the single restrictive access opening of the interior neck section so as to remain in a suspended orientation within the interior neck section or the interior body section of the tapered container (figure 2 of Gilbert discloses the flexible bag suspended from the single access opening).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2018/0010839), in view of Gilbert (US 4,951,482), and in further view of Raley et al (US 2014/0208778).
Regarding claim 5, Zhou as modified discloses the apparatus of claim 4, but lacks  a tether. Raley discloses a flexible bag (170) having a first portion comprising a tether (130) for reducing and enlarging a flexible access opening of the flexible bag, said tether comprising an exposed tether portion that extends out from the interior volume of the tapered container (figure 1 shows the tether extending out of the container 300), said exposed tether portion configured to be grasped to access the flexible bag ([0004]). It would have been obvious to one of ordinary skill in the art to have provided Zhou with the tether as taught by Raley in order to more easily retrieve contents of the storage container.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mullens (US 4,916,922) – storage including flexible bag.
Ammerman (US 4,723,974) - storage including flexible bag.
Hales et al (US 4,630,596) - storage including flexible bag.
Norwood (US 4,281,520) – tether for flexible bag.
Conrad et al (US 3,108,840) -  retrieval tool.
Weinstein (US 1,843,005) – spring structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763